Citation Nr: 0020921	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that a response from U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) suggested that 
the veteran received a bad conduct discharge in October 1953 
for desertion.  However, the RO previously received 
verification of the dates of the veteran's active service 
without mention of additional periods of service.  In 
addition, there is no indication that the service-related 
records in the claims folder are incomplete.  Thus, it 
appears that this statement is an error.   

The Board previously issued a decision on this matter in 
November 1998, which in part denied service connection for 
PTSD.  Pursuant to a joint motion from the parties, in a 
November 1999 Order, the United States Court of Appeals for 
Veterans Claims vacated that part of the November 1998 Board 
decision.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The record fails to reveal any award of a Purple Heart, 
Combat Infantryman Badge, or other combat citation, or any 
evidence that the veteran engaged in combat with the enemy 
during active military service.    

3.  The claimed in-service stressors are not combat-related.  

4.  There is no credible evidence that corroborates the 
veteran's statements and testimony regarding the occurrence 
of the claimed in-service stressors.   


CONCLUSION OF LAW

The veteran did not incur PTSD during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999); 38 C.F.R. § 3.304(f) 
(1996).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations with respect to the criteria for establishing 
service connection for PTSD.  See 64 Fed. Reg. 32,807-32808 
(1999) (effective March 7, 1997) (amending 38 C.F.R. § 
3.304(f) effective March 7, 1997).  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).   

The previous version of the regulations reads, in pertinent 
part, as follows: Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (in effect prior to March 7, 1997).  

The amended version of the regulation reads, in pertinent 
part, as follows: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (in effect from March 7, 
1997).    
  
A review of the new version of 38 C.F.R. § 3.304(f) indicates 
that the amendments generally implement the holdings in Cohen 
v. Brown, 10 Vet. App. 128 (1997) with respect to the 
requirements for showing the incurrence of an in-service 
stressor.  Inasmuch as the holdings of Cohen are applicable 
to the previous version of 38 C.F.R. § 3.304(f), the new 
version of 38 C.F.R. § 3.304(f) that codifies those holdings 
is not more favorable to the veteran.  Therefore, the Board 
finds that the veteran will not be prejudiced by the Board 
applying the amended regulation.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   
 
With respect to the diagnosis criterion, a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. at 139.  It is emphasized that VA's 
adoption of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) effected a shift in diagnostic criteria 
from an objective standard to a subjective standard.  See 61 
Fed. Reg. 52695-52702 (1996) (amending 38 C.F.R. §§ 4.125 & 
4.126).  See also Karnas, 1 Vet. App. at 312-313.  Thus, the 
sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  

If there is an unequivocal diagnosis of PTSD by mental heath 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors. 
Id.  If there is a question as to whether the report or 
examination is in accord with applicable DSM criteria, the 
report must be returned for a further clarification as 
needed. Id.  

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).    

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  
38 C.F.R. § 3.304(f) (1999); see 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the alleged stressor 
is not combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Zarycki, 6 Vet. App. at 98.  

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed in-
service stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of 
§ 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

In this case, a review of the claims folder reveals diagnoses 
of PTSD in the June 1993 VA examination report, in records 
from the veteran's treating VA physician, and from L.S., a 
licensed social worker.  The Board observes that the 
diagnosis of PTSD is not uncontroverted, as shown by results 
of psychological tests administered in conjunction with the 
September 1995 VA examination, which were interpreted as most 
compatible with a long-standing personality disorder.  
However, it appears that the aforementioned diagnoses of PTSD 
are unequivocal.  38 C.F.R. § 3.304(f) (1996); Cohen, 10 Vet. 
App. at 139.  In addition, the same evidence also contains 
medical opinions relating the diagnosis of PTSD to one or 
more of the veteran's claimed stressors, which are discussed 
in more detail below.  Therefore, the first and last criteria 
for establishing service connection for PTSD are met.   

However, in the final analysis, the Board finds that the 
veteran's claim must fail because the second requirement for 
service connection for PTSD--credible supporting evidence 
that the claimed in-service stressor actually occurred--has 
not been met.  The veteran's claimed stressors include nearly 
falling from an 80 foot pole while stringing cables, being 
ordered at gunpoint to check a high-voltage transformer in 
the rain and being injured when it exploded, being involved 
in a jeep accident in which he was flung into the freezing 
water of the Yellow Sea or the Sea of Japan, being involved 
in an accident in a weapons carrier truck in which two other 
people were seriously injured, and being court-martialed for 
disobeying an order while sick and facing a firing squad.  He 
has also stated that he received psychiatric treatment in 
service.  Clearly, none of the claimed stressors is related 
to combat.  The Board also notes that the veteran's records 
do not reveal any evidence of combat or combat citation.  
Accordingly, the law requires that there be credible 
corroborating evidence in addition to the veteran's own 
testimony and in addition to the medical nexus evidence.  
38 C.F.R. § 3.304(f) (1996); 38 C.F.R. § 3.304(f) (1999); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395-96.
  
Looking first to the veteran's service medical records, the 
Board finds a March 1952 reference to a jeep accident two 
weeks before and a March 1952 reference to a "bright light 
from a generator" two months before.  However, the records 
do not reveal that the veteran sustained injuries in either 
case.  Moreover, they do not include any references to the 
circumstances associated with each situation.  An entry dated 
in May 1952 refers to "much psychic overlay to [the 
veteran's] present illness."  A separate entry dated in May 
1952 showed a diagnosis of neurocirculatory asthenia 
(hyperventilation).  See Black v. Brown, 10 Vet. App. 279 
(1997) (defining neurocirculatory asthenia as a syndrome 
characterized by palpitations, dyspnea, a sense of fatigue, 
fear of effort, and discomfort brought on by exercise or even 
slight effort (citing Dorland's Illustrated Medical 
Dictionary 150 (28th ed. 1994)).  However, there is no 
indication that the veteran received psychiatric treatment.  
Finally, the January 1953 separation examination was negative 
for any indication of incurrence of residuals of wounds or 
injuries.  There was no diagnosis of psychiatric abnormality.  
There is no indication from a review of the claims folder to 
suggest that service medical records are incomplete.  
Therefore, the Board finds that the service medical records 
fail to provide any significant, credible support for the 
occurrence of the claimed in-service stressors.  

In addition, the RO sought to obtain the veteran's military 
disciplinary records and confirming evidence from U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group) and from the National Personnel Records Center 
(NPRC).  No disciplinary records were on file.  Moreover, 
USASCRUR was unable to provide any supporting information 
with respect to injuries or disciplinary actions.  In 
addition, requests for information USASCRUR and NPRC that 
were initiated by the veteran's representative were similarly 
negative for any evidence to corroborate any of the veteran's 
claimed stressors.  

In summary, in this case, the Board finds no credible, 
corroborating evidence of record regarding the occurrence of 
any of the claimed in-service stressors.  Again, the Board 
emphasizes that medical evidence of a nexus between PTSD and 
the claimed stressor alone is insufficient to establish that 
the claimed in-service stressor actually occurred.  Moreau, 9 
Vet. App. at 396.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303(a), 3.304(f).  

If the veteran wishes to further pursue this claim, he is 
advised that he must submit credible evidence that 
corroborates his statements and testimony as to the actual 
occurrence of one or more of his claimed in-service 
stressors.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for PTSD is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



